DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 2/12/2020 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 12, and 14 shown in figures 1-8, and element 44 shown in figures 5-8, and 54 shown in figures 5-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Elements 12, 14, 44, and 54 are shown in the figures but do not appear to be mentioned in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states “wherein the front axis of thrust of each of the at least two front propellers is positioned forward of the passenger compartment and the aft axis of thrust of each of the at least two aft propellers is positioned aft of the passenger compartment”, when the thrust units are in the forward flight position it is not possible to have the thrust axes fore or aft of the passenger cabin because they are horizontal and run through the cabin.  The claim should either specify that this is when the aircraft is in vertical flight or reference the propellers rather than the thrust axes.
Claim 16 states “wherein the front axis of thrust of each of the at least two front propellers is positioned forward of the passenger compartment and the aft axis of thrust of each of the at least two aft propellers is positioned aft of the passenger compartment.” , when the thrust units are in the forward flight position it is not possible to have the thrust axes fore or aft of the passenger cabin because they are horizontal and run through the cabin.  The claim should either specify that this is when the aircraft is in vertical flight or reference the propellers rather than the thrust axes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) in view of Hurley (PGPub #2005/0230519).
Regarding claim 1, Quenzler teaches a vertical takeoff and landing aircraft comprising: a fuselage (20); a passenger compartment within the fuselage (20, and 22 as seen in figure 1); at least two front propellers (35, and 41) located ahead of the center of gravity of the aircraft (35, and 41 as seen in figure 2, as can be seen the front propellers on the front wing are shown to be located in front of the center of gravity) with at least one of the front propellers positioned on each side of the fuselage (35, and 41 as seen in figure 1); and at least two aft propellers (36, and 41) located behind the center of gravity of the aircraft (36, and 41 as seen in figure 2, as can be seen the back propellers on the back wing are shown to be located behind the center of gravity) with at least one of the aft propellers positioned on each side of the fuselage (36, and 41 as seen in figure 1); wherein: a front axis of thrust of each of the at least two front propellers is substantially perpendicular to a front thrust vectoring axis (35, 39, and 41 as seen in figures 1, and 8), wherein the at least two front propellers are positioned ahead of the front thrust vectoring axis in a horizontal flight mode (35, 39, and 41 as seen in figures 1, and 8), and wherein (35, 39, and 41 as seen in figure 8); an aft axis of thrust of each of the at least two aft propellers is substantially perpendicular to an aft thrust vectoring axis (36, 39, and 41 as seen in figures 1, and 8), wherein the at least two aft propellers are positioned aft of the aft thrust vectoring axis in a horizontal flight mode (36, 39, and 41 as seen in figures 1, and 8), and wherein the aft axis of thrust of each of the at least two aft propellers is configured to rotate around the aft thrust vectoring axis (36, 39, and 41 as seen in figure 8); front thrust offset distances are defined between rotational planes of the at least two front propellers and the front thrust vectoring axis (35, 39, and 41 as seen in figure 8 as can be seen there is a vertical offset between propellers and the thrust vectoring axis), and aft thrust offset distances are defined between rotational planes of the at least two aft propellers and the aft thrust vectoring axis (36, 39, and 41 as seen in figure 8 as can be seen there is a vertical offset between propellers and the thrust vectoring axis), additionally Quenzler teaches that the front propulsors and the front offset distances are directed upwards (35, 39, and 41 as seen in figure 8), and that the aft propulsors and aft offset distances are directed downwards (36, 39, and 41 as seen in figure 8).  But, Quenzler does not teach that the upwards thrust offset distances are greater than a vertical distance from the front thrust vectoring axis to a top of the passenger compartment; and that the downward thrust offset distances are greater than a vertical distance from the aft thrust vectoring axis to a bottom of the passenger compartment.
However, Hurley does teach that the upwards thrust offset distances are greater than a vertical distance from the front thrust vectoring axis to a top of the passenger compartment (11, 16rr and 18 as seen in figure 1A); and that the downward thrust offset distances are greater than a vertical distance from the aft thrust vectoring axis to a bottom of the passenger compartment (11, 16fr, and 18 as seen in figure 1A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upward thrust offset extend above the top of the fuselage and the 
Regarding claim 2, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 1, wherein the at least two front propellers are mounted on a front wing (27, and 35 as seen in figure 1 of Quenzler, as can be seen the front propeller is attached to a front wing) and the at least two aft propellers are mounted on an aft wing (27, and 36 as seen in figure 1 of Quenzler, as can be seen the aft propeller is attached to an aft wing).
Regarding claim 3, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 2, but Quenzler does not teach that the front wing rotates around the forward thrust vectoring axis and the aft wing rotates around the aft thrust vectoring axis.  However, Hurley does teach that the front wing rotates around the forward thrust vectoring axis (15fr as seen in figures 1A-1C) and the aft wing rotates around the aft thrust vectoring axis (15rr as seen in figures 1A-1C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the front and rear wings rotate about the thrust vectoring axes because Quenzler and Hurley are both VTOL aircraft.  The motivation for having the front and rear wings rotate about the thrust vectoring axes is that it allows the wings to be directed in the flight direction which can help improve the stability of the aircraft.
Regarding claim 4, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 3, but Quenzler does not teach that as the front wing rotates around the forward thrust vectoring axis, the at least two front propellers also rotate around the forward thrust vectoring axis.  However, Hurley does teach that as the front wing rotates around the forward thrust vectoring axis, the at least two front propellers also rotate around the forward thrust vectoring axis (15fr, and 16fr as seen in figures 1A-1C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the front propellers rotate with the front wing because Quenzler and Hurley are both VTOL aircraft.  The motivation for having the front propellers rotate with the front wing is that it helps to reduce the time that the system is in transition which improves stability.
Regarding claim 5, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 3, but Quenzler does not teach that as the aft wing rotates around the aft thrust vectoring axis, the at least two aft propellers also rotate around the aft vectoring axis.  However, Hurley does teach that as the aft wing rotates around the aft thrust vectoring axis, the at least two aft propellers also rotate around the aft vectoring axis (15rr, and 16rr as seen in figures 1A-1C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aft propellers rotate with the aft wing because Quenzler and Hurley are both VTOL aircraft.  The motivation for having the aft propellers rotate with the aft wing is that it helps to reduce the time that the system is in transition which improves stability.
Regarding claim 6, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 2, wherein nacelles of the at least two front propellers rotate around the forward thrust vectoring axis independently of the front wing (27, and 35 as seen in figures 1, 4, and 8 of Quenzler).
Regarding claim 7, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 6, wherein the front wing is fixed with respect to the fuselage (20, and 27 as seen in figures 1, 4, and 8 of Quenzler).
Regarding claim 8, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 2, wherein nacelles of the at least two aft propellers rotate around the aft thrust vectoring axis independently of the aft wing (27, and 36 as seen in figures 1, 4, and 8 of Quenzler)
Regarding claim 9, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 8, wherein the aft wing is fixed with respect to the fuselage (20, and 27 as seen in figures 1, 4, and 8 of Quenzler).
Regarding claim 10, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 2, wherein the front wing is attached to the fuselage at a point ahead of the aircraft's center of gravity (20, and 27 as seen in figure 2 of Quenzler) and the aft wing is attached to a point on the aircraft's fuselage aft of the aircraft's center of gravity (20, and 27 as seen in figure 2 of Quenzler).
Regarding claim 11, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 1, wherein the at least two front propellers and/or the at least two aft propellers are rotors or propellers (35, 36, and 41 as seen in figure 1 of Quenzler).
Regarding claim 12, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 1, wherein the at least two front propellers comprises four front propellers (35, and 41 as seen in figure 1 of Quenzler) and the at least two aft propellers comprises four aft propellers (36, and 41 as seen in figure 1 of Quenzler).
Regarding claim 20, Quenzler teaches a vertical takeoff and landing aircraft comprising: a fuselage (20); a passenger compartment within the fuselage (20, and 22 as seen in figure 1); a front propeller (35, and 41) located ahead of the center of gravity of the aircraft (35, and 41 as seen in figure 2, as can be seen the front propellers on the front wing are shown to be located in front of the center of gravity); and an aft propeller (36, and 41) located behind the center of gravity of the aircraft (36, and 41 as seen in figure 2, as can be seen the back propellers on the back wing are shown to be located behind the center of gravity); wherein:11WO 2019/036011PCT/US2018/000296 the front propeller is configured to rotate around a front thrust vectoring axis (35, 39, and 41 as seen in figure 8); the aft propeller is configured to rotate around an aft thrust vectoring axis (36, 39, and 41 as seen in figure 8); a front thrust offset distance is defined between a rotational plane of the front propeller and the front thrust vectoring axis (35, 39, and 41 as seen in figure 8 as can be seen there is a vertical offset between propellers and the thrust vectoring axis), and an aft thrust offset distance is defined between a rotational plane of the aft propeller and the aft thrust vectoring axis (36, 39, and 41 as seen in figure 8 as can be seen there is a vertical offset between propellers and the thrust vectoring axis), additionally Quenzler teaches that the front propulsors and the front offset distances are directed upwards (35, 39, and 41 as seen in figure 8), and that the aft propulsors and aft offset distances are directed downwards (36, 39, and 41 as seen in figure 8).  But, Quenzler does not teach that the upwards thrust offset distance is greater than a vertical distance from the front thrust vectoring axis to a top of the passenger compartment; and that the downwards thrust offset distance is greater than a vertical distance from the aft thrust vectoring axis to a bottom of the passenger compartment.
However, Hurley does teach that the upwards thrust offset distance is greater than a vertical distance from the front thrust vectoring axis to a top of the passenger compartment (11, 16rr and 18 as seen in figure 1A); and that the downwards thrust offset distance is greater than a vertical distance from the aft thrust vectoring axis to a bottom of the passenger compartment (11, 16fr, and 18 as seen in figure 1A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upward thrust offset extend above the top of the fuselage and the downward thrust offset extend below the bottom of the fuselage because Quenzler and Hurley are both VTOL aircraft.  The motivation for having the upward thrust offset extend above the top of the fuselage and the downward thrust offset extend below the bottom of the fuselage is that it helps to allow the rotors to be free from the turbulence generated by the fuselage.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) as modified by Hurley (PGPub #2005/0230519) as applied to claim 1 above, and further in view of Duncan (US #5,419,514).
Regarding claim 13, Quenzler as modified by Hurley teaches the vertical takeoff and landing aircraft of claim 1, but does not teach that the front axis of thrust of each of the at least two front propellers is positioned forward of the passenger compartment and the aft axis of thrust of each of the at least two aft propellers is positioned aft of the passenger compartment.  However, Duncan does teach that the front axis of thrust of each of the at least two front propellers is positioned forward of the passenger compartment (12a, 12c, 20, 40a, and 40c as seen in figures 3, and 4) and the aft axis of thrust of each of the at least two aft propellers is positioned aft of the passenger compartment (12b, 12d, 20, 40b, and 40d as seen in figures 3, and 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust axes located in front of and aft of the passenger compartment because Quenzler and Duncan are both VTOL aircraft.  The motivation for having the thrust axes located in front of and aft of the passenger compartment is that it helps to give the thrust axes a greater moment arm to the center of gravity which can help with the control of the aircraft.
Claims 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) in view of Bischof (CN 109720540), and Hurley (PGPub #2005/0230519).
Regarding claim 14, Quenzler teaches a vertical takeoff and landing aircraft comprising: a fuselage (20); a passenger compartment within the fuselage (20, and 22 as seen in figure 1); at least two front propellers (35, and 41) located ahead of the center of gravity of the aircraft (35, and 41 as seen in figure 2, as can be seen the front propellers on the front wing are shown to be located in front of the center of gravity) with at least one of the front propellers positioned on each side of the fuselage (35, and 41 as seen in figure 1); at least two aft propellers (36, and 41) located behind the center of gravity of the aircraft (36, and 41 as seen in figure 2, as can be seen the back propellers on the back wing are shown to be located behind the center of gravity) with at least one of the front propellers positioned on each side of the fuselage (36, and 41 as seen in figure 1); wherein: a front axis of thrust of each of (35, 39, and 41 as seen in figures 1, and 8), wherein the at least two front propellers are positioned ahead of the front thrust vectoring axis (35, 39, and 41 as seen in figures 1, and 8), and wherein the front axis of thrust of each of the at least two front propellers are configured to be rotated around the front thrust vectoring axis (35, 39, and 41 as seen in figure 8); an aft axis of thrust of each of the at least two aft propellers is substantially perpendicular to an aft thrust vectoring axis (36, 39, and 41 as seen in figures 1, and 8), wherein the at least two aft propellers are positioned aft of the aft thrust vectoring axis (36, 39, and 41 as seen in figures 1, and 8), and wherein the axis of thrust of each of the at least two aft propellers is configured to be rotated around the aft thrust vectoring axis (36, 39, and 41 as seen in figure 8); 10WO 2019/036011PCT/US2018/000296front thrust offset distances are defined between rotational planes of the at least two front propellers and the front thrust vectoring axis (35, 39, and 41 as seen in figure 8 as can be seen there is a vertical offset between propellers and the thrust vectoring axis), and aft thrust offset distances are defined between rotational planes of the at least two aft propellers and the aft thrust vectoring axis (36, 39, and 41 as seen in figure 8 as can be seen there is a vertical offset between propellers and the thrust vectoring axis), additionally Quenzler teaches that the front propulsors and the front offset distances are directed upwards (35, 39, and 41 as seen in figure 8), and that the aft propulsors and aft offset distances are directed downwards (36, 39, and 41 as seen in figure 8).  But, Quenzler does not teach an upper limit to a reinforced portion of the fuselage wherein a first portion of the fuselage below the upper limit is reinforced to prevent debris from a propeller failure from causing damage to occupants within the fuselage, and wherein a second portion of the fuselage above the upper limit is not reinforced to prevent debris from a propeller failure from causing damage to occupants within the fuselage; that the upwards thrust offset distances are greater than a vertical distance from the front thrust vectoring axis to a top of the passenger compartment; and that the downwards thrust offset 
However, Bischof does teach an upper limit to a reinforced portion of the fuselage wherein a first portion of the fuselage below the upper limit is reinforced to prevent debris from a propeller failure from causing damage to occupants within the fuselage (11, 23, 25, and 27 as seen in figure 2, and the 7th  to last line of page 16 to line 5 of page 17 of the provided translation, this teaches that the energy absorbing element can absorb some of the kinetic energy in the event of a collision that can include a collision with a failed propeller), and wherein a second portion of the fuselage above the upper limit is not reinforced to prevent debris from a propeller failure from causing damage to occupants within the fuselage (As can be seen in figure 2, the energy absorbing element 27 ends at the intermediate plate 11 and there is no additional reinforcement above the plate).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have reinforcements in a lower part of the fuselage but not the top because Quenzler and Bischof are both aircrafts with fuselages that can hold passengers.  The motivation for having reinforcements in a lower part of the fuselage but not the top is that it help to protect the passengers in the event of a collision but does not add excess weight.  But, Bischof does not teach that the upwards thrust offset distances are greater than a vertical distance from the front thrust vectoring axis to a top of the passenger compartment; and that the downwards thrust offset distances are greater than a vertical distance from the aft thrust vectoring axis to the upper limit of the first reinforced portion of the fuselage.
However, Hurley does teach that the upwards thrust offset distances are greater than a vertical distance from the front thrust vectoring axis to a top of the passenger compartment (11, 16rr and 18 as seen in figure 1A); and that the downwards thrust offset distances are greater than a vertical distance from the aft thrust vectoring axis to the upper limit of the first reinforced portion of the fuselage (11, 16fr, and 18 as seen in figure 1A, this teaches that the offset extends beyond the bottom of the aircraft which is inherently past the upper limit).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upward thrust offset extend above the top of the fuselage and the downward thrust offset extend below the bottom of the fuselage because Quenzler and Hurley are both VTOL aircraft.  The motivation for having the upward thrust offset extend above the top of the fuselage and the downward thrust offset extend below the bottom of the fuselage is that it helps to allow the rotors to be free from the turbulence generated by the fuselage.
Regarding claim 15, Quenzler as modified by Bischof and Hurley teaches the vertical takeoff and landing aircraft of claim 14, wherein the at least two front propellers and/or the at least two aft propellers are rotors or propellers (35, 36, and 41 as seen in figure 1 of Quenzler).
Regarding claim 17, Quenzler as modified by Bischof and Hurley teaches the vertical takeoff and landing aircraft of claim 14, wherein the at least two front propellers are mounted on a front wing (27, and 35 as seen in figure 1 of Quenzler, as can be seen the front propeller is attached to a front wing) and the at least two aft propellers are mounted on an aft wing (27, and 36 as seen in figure 1 of Quenzler, as can be seen the aft propeller is attached to an aft wing).
Regarding claim 18, Quenzler as modified by Bischof and Hurley teaches the vertical takeoff and landing aircraft of claim 17, but Quenzler does not teach that the front wing rotates around the forward thrust vectoring axis and the aft wing rotates around the aft thrust vectoring axis.  However, Hurley does teach that the front wing rotates around the forward thrust vectoring axis (15fr as seen in figures 1A-1C) and the aft wing rotates around the aft thrust vectoring axis (15rr as seen in figures 1A-1C)
Regarding claim 19, Quenzler as modified by Bischof and Hurley teaches the vertical takeoff and landing aircraft of claim 17, wherein nacelles of the at least two front propellers rotate around the forward thrust vectoring axis independently of the front wing (27, and 35 as seen in figures 1, 4, and 8 of Quenzler) and nacelles of the at least two aft propellers rotate around the aft thrust vectoring axis independently of the aft wing (27, and 36 as seen in figures 1, 4, and 8 of Quenzler).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) as modified by Bischof (CN 109720540), and Hurley (PGPub #2005/0230519) as applied to claim 14 above, and further in view of Duncan (US #5,419,514).
Regarding claim 16, Quenzler as modified by Bischof and Hurley teaches the vertical takeoff and landing aircraft of claim 14, but does not teach that the front axis of thrust of each of the at least two front propellers is positioned forward of the passenger compartment and the aft axis of thrust of each of the at least two aft propellers is positioned aft of the passenger compartment.  However, Duncan does teach that the front axis of thrust of each of the at least two front propellers is positioned forward of the passenger compartment (12a, 12c, 20, 40a, and 40c as seen in figures 3, and 4) and the aft axis of thrust of each of the at least two aft propellers is positioned aft of the passenger compartment (12b, 12d, 20, 40b, and 40d as seen in figures 3, and 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust axes located in front of and aft of the passenger compartment because Quenzler and Duncan are both VTOL aircraft.  The motivation for having the thrust axes located in front of and aft of the passenger compartment is that it helps to give the thrust axes a greater moment arm to the center of gravity which can help with the control of the aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647